                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION

RANDY SCOTT NELSON,                                                               PLAINTIFF
REG. #32204-001

                                   2:18CV00080-JM-JTK

UNITED STATES OF AMERICA, et al.                                              DEFENDANTS

                                        JUDGMENT

      Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED.   The relief sought is denied.

      IT IS SO ADJUDGED this 22nd day of April, 2019.




                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE




                                              1
